Citation Nr: 1416792	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  08-05 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lung disability, to include chronic bronchitis, chronic obstructive pulmonary disease (COPD), and the residuals of pneumonia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The appellant is the widow of a Veteran who had active military service from September 1965 to September 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in part, denied service connection for a lung disability, to include chronic bronchitis, COPD, and the residuals of pneumonia. 

The Veteran died in November 2010.  In December 2010, the Board dismissed the Veteran's claim for service connection.  In January 2011, the appellant filed a request to be substituted as the appellant for purposes of processing the claim to completion.  See 38 U.S.C. § 5121A.  A person eligible for substitution is defined as "a living person who would be eligible to receive accrued benefits due to the claimant . . ."  

In March 2012, the Board remanded the case for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The March 2008 VA examination report reflects a determination that the evidence established at least one respiratory infection prior to service and at least one respiratory infection during service.  The examiner concluded that an opinion as to whether it is at least as likely as not that the Veteran's respiratory disability was related to service could not be provided without resorting to speculation.  The Board finds the opinion inadequate.  

Accordingly, the case is REMANDED for the following action:

1.  Send the claim file to an appropriate medical professional to obtain an opinion with respect to the claim for service connection for a respiratory disability.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

An opinion is to be provided as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran had a respiratory disability related to service.  

The opinion must specifically acknowledge and discuss the Veteran's treatment for all such disorders during service and accept as fact the Veteran's reports of continuity of symptoms since service.  

If it is determined that a respiratory disability clearly and unmistakably (there can be no evidence to the contrary) existed prior to the Veteran's entry into service, an opinion as to whether any such pre-service condition was 


permanently worsened by service must be provided.  If such pre-service condition was permanently worsened by service, the examiner must state whether the worsening was clearly and unmistakably (there can be no evidence to the contrary) NOT worsened beyond the normal course of the condition.

A complete rationale for all opinions expressed must be provided.  If it is determined that a requested opinion cannot be rendered without resorting to speculation, it must be stated whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the medical professional (i.e. additional facts are required, or the medical professional does not have the needed knowledge or training).

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


